Citation Nr: 0910134	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-15 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Service connection for herpes simplex virus encephalitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in March 1999 at the Jackson RO.  The 
appellant and the appellant's spouse testified at that time 
and the hearing transcript is of record.

This case was previously before the Board in July 2008 when 
it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for herpes simplex virus 
encephalitis.  The Veteran contends that his encephalitis was 
due to the herpes simplex virus (HSV) and that the same virus 
caused his service-connected Bell's palsy.

This case was previously before the Board in July 2008, and 
it was remanded for the Veteran to be afforded an appropriate 
VA Compensation and Pension (C&P) examination to determine 
the nature and etiology of the Veteran's herpes simplex virus 
encephalitis.  Pursuant to the Board's remand, the Veteran 
was afforded a VA C&P examination in September 2008.  After 
examination, the examiner indicated that the etiological 
agent of the Veteran's encephalitis was undetermined and that 
while it could have been caused by the herpes simplex virus, 
a number of other agents were also capable of causing the 
condition and could not be ruled in or out.  The examiner 
indicated that it was unlikely that the Veteran's 
encephalitis was incurred in service as the onset of symptoms 
did not arise until many years after separation from service.  
The examiner indicated that he could not render an opinion 
regarding whether the Veteran's encephalitis or residuals of 
encephalitis were related to the Veteran's Bell's palsy 
without resorting to speculation.

The Board notes that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the claim must be remanded for an opinion to be 
obtained regarding the etiology of the Veteran's current 
residuals of encephalitis.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any herpes simplex virus encephalitis 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  If herpes 
simplex virus encephalitis or the 
residuals thereof are diagnosed, the 
examiner should render an opinion as to 
whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the Veteran's herpes simplex virus 
encephalitis or residuals thereof are 
related to or had its onset during 
service.  If the examiner determines that 
the Veteran's herpes simplex virus 
encephalitis or residuals thereof are not 
related to service, the examiner is asked 
to comment on whether the Veteran's 
herpes simplex virus encephalitis or 
residuals thereof are proximately due to 
or the result of the Veteran's service-
connected Bell's palsy.  The examiner 
must provide a complete rationale any 
stated opinion.  

2.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




